Christianson, J.
(concurring specially). I concur in an affirmance of the judgment, but I do not believe that the plaintiff was' entitled to recover costs against the Northern Real Property Company, either as a matter of right or discretion. Manifestly § 7792, Comp. Laws 1913, cannot be construed so as to justify the allowance of such costs. This section is merely áncillary to the other statutory pro*637visions for the allowance of costs, and the legislature did not intend by this section to allow a plaintiff in a foreclosure action to tax costs against any additional or different parties than those provided for in other statutory provisions relative thereto. The intent of this section was merely to allow a party foreclosing a mortgage upon real or personal property or a lien upon real property, to tax as an additional item of costs a certain amount for attorneys’ fees. I am aware of no provision in out statutes which would authorize a court as a matter of discretion to award costs to a plaintiff in a foreclosure suit, except as against a defeated party or parties. Ordinarily, the costs taxed in such actions become a part of the judgment for the mortgage debt, and may be enforced in the same manner and to the same extent as the judgment for the debt itself. In this case the plaintiff was permitted to, and did, tax such costs against the principal defendant, Stolz, and plaintiffs’ judgment for foreclosure includes such costs. Plaintiffs’ costs were taxed, and are a part of a personal judgment against Stolz and a lien against his equity in the real property involved. But so far as the defendant Northern Beal Property Company is concerned, plaintiff did not prevail. In its complaint the plaintiff asserted that its lien was prior to all claims and interests which the Northern Beal Property Company had or claimed in the real estate in question, which necessitated that the Northern Beal Property Company present an answer setting forth in full the nature of its interest in such realty. Before the commencement of the trial, as stated in the majority opinion, the contentions of the parties were fully and plainly stated. The plaintiff might then and there, without any trial whatever, have obtained the judgment which it eventually obtained; but plaintiff was not satisfied with this, and sought to reach not only the equity of the defendant Stolz in the land, but sought also to establish a personal liability on the part of the Northern Beal Property Company, and obtain an adjudication that this company had assumed the payment of the lien. The very issue which plaintiff persisted in litigating was determined adversely to its contentions. How, then, can it be said that it was a prevailing party as against such defendant ? And even under the provisions of § 7795 the court had no power to award costs against a prevailing defendant. Hence, it seems to me that the trial court had no *638power, discretionary or otherwise, to award costs against the Northern Real Property Company, and it merely performed its plain and manifest duty in refusing to do so.